Case 8:19-cv-01468-DOC-ADS Document 16 Filed 09/10/19 Page 1 of 1 Page ID #:35
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 19-1468-DOC (ADSx)                                        Date: September 10, 2019

 Title: APTRICIA FILARDI V OC BURGER BOYS LLC, ET AL


 PRESENT: The Honorable DAVID O. CARTER, U.S. District Judge

              Deborah Lewman                                                None
              Courtroom Clerk                                           Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:                  ATTORNEYS PRESENT FOR DEFENDANT:
           None Present                                       None Present

 PROCEEDINGS (IN CHAMBERS): ORDER TO SHOW CAUSE WHY THIS CASE
                            SHOULD NOT BE DISMISSED FOR LACK OF
                            PROSECUTION


        The Court hereby orders plaintiff (s) to show cause in writing no later than September
 13, 2019 why this action should not be dismissed for lack of prosecution.

         It is the responsibility of plaintiff to respond promptly to all Orders and to prosecute the
 action diligently, including filing proofs of service and stipulations extending time to respond. If
 necessary, plaintiff(s) must also pursue Rule 55 remedies promptly upon default of any
 defendant. All stipulations affecting the progress of the case must be approved by the Court,
 Local Rule 7-1.

        As an alternative to a written response by plaintiff(s), the Court will accept one of the
 following as an appropriate response to this OSC if it is filed on or before the above date, as
 evidence that the matter is being prosecuted diligently:

     •   Answer to Complaint;
     •   Request for Entry of Default; or
     •   Notice of Voluntary Dismissal (F.R.Civ.P .41)

         No oral argument of this matter will be heard unless ordered by the Court. The Order
 will stand submitted upon the filing of a responsive pleading or motion on or before the date
 upon which a response by plaintiff(s) is due.


 MINUTES FORM 11
 CIVIL-GEN                                                                 Initials of Deputy Clerk: djl




 CV (10/08)                           CIVIL MINUTES - GENERAL                                  Page 1 of 1
